DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
After reviewing the applicant’s argument, the Examiner concluded that the structure of the claimed A motherboard module adapted for an M.2 expansion card is clearly distinct from the structure disclosed by Vijayrao (US 2018/0373664  A1) and Lu (US 2013/0161274 in particular in claims 1 and 10, “the abutting member is adapted for being located between the M.2 expansion card and the motherboard body, and the second end abuts against the M.2 expansion card”.

Allowable Subject Matter
3.        Claims 1-18 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A motherboard module adapted for an M.2 expansion card to configure, the M.2 expansion card comprising a connecting end and a fixing end opposite to each other, an edge of the . “ as recited claim 10.
            Claims 2-9 and 11-18 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.